DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
In response to the amendments filed on April 11, 2022, amendments to the specification and claims 16, 18-20, 23, 25 and 27-34 are entered. Claims 15, 17, 24 and 26 are canceled by this amendment.  Claims 16, 18-23, 25 and 27-34 are pending.  
Specification
The specification is objected to because it lacks the appropriate headings in accordance with 37 CFR 1.77(b) and MPEP 608.01(a).  Appropriate correction is required.
Claim Objections
Claims 19 and 28 are objected to because of the following informalities:  “17” in line 1 of claim 19 should be deleted; line indentations should be added to claim 28.  “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” 37 CFR 1.75(i).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
evaluation and display unit in claims 18 and 27; and
transmission unit in claims 19, 20, 22, 23, 28-31 and 34.
The three-prong analysis for the "evaluation and display unit” is as follows:
a. The use of the nonce term "unit" is interpreted as a generic placeholder for the term "means."
b. The term "unit" is modified by the functional language "evaluation", “display” and "to evaluate the physiological data and the ambient data to thereby determine the value representing the sleep quality."
c. The generic placeholder, "unit" is not modified by sufficient structure, material, or acts for performing the claimed function.
The three-prong analysis for the "transmission unit” is as follows:
a. The use of the nonce term "unit" is interpreted as a generic placeholder for the term "means."
b. The term "unit" is modified by the functional language "transmission” and "to output the ambient data", “outputting the ambient parameter in the form of digital ambient data” or “for wireless transmission of the digital ambient data”
c. The generic placeholder, "unit" is not modified by sufficient structure, material, or acts for performing the claimed function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
•	evaluation and display unit in claims 18 and 27 is mobile telephone (Specification, [0048]); and
•	transmission unit in claims 19, 20, 22, 23, 28-31 and 34 is a WLAN or BLUETOOTH transmitter (Specification, para [0060]).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 31 contain the trademark/trade name BLUETOOTH.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless communication protocol and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202014009784 U1 to Vogt (cited by Applicant).  Citations are to machine translation provided herewith.
As to claim 20, Vogt discloses a sensor arrangement for detecting an ambient parameter of a piece of sleep or rest furniture, said sensor arrangement comprising: 
a sensor measuring an ambient parameter (para [0043]); 
an evaluation circuit evaluating a signal from the sensor (controller uses data from sensors for “self-learning” process - para [0045]);
a transmission unit outputting the ambient parameter in the form of digital ambient data (“Through an automatic pressure loss detection from the collected data information about the technical condition can be transmitted to the user” para [0045], p. 6; transmission components (para [0043] c) ) leading to connection 5, 6); and 
a housing accommodating the sensor, the evaluation circuit, and the transmission unit (sensors 11, 15, 16, 18, controller 9 and transmission components (para [0043] c) ) leading to connection 5, 6 are inside the housing; see -- - -- = Control Housing at bottom of p. 6 and Figs.).

As to claim 21, Vogt discloses the sensor arrangement of claim 20, wherein the sensor is a temperature sensor (18, Figs.; para [0043]), a humidity sensor, an airborne sound sensor or a brightness sensor.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of US 2009/0121826 A1 to Song (Cited by Applicant).
As to claim 22, Vogt discloses the sensor arrangement of claim 20.  Although Vogt discloses transmitting data (“information on the technical condition can be transmitted to the user” claim 7; “Through an automatic pressure loss detection from the collected data information about the technical condition can be transmitted to the user” para [0045]), Vogt does not explicitly teach wireless transmission.  Song teaches wherein the transmission unit is configured for wireless transmission of the digital ambient data (para [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wirelessly transmit data, as taught by Song, to provide sensor data remotely without the need for wires.

As to claim 23, Vogt discloses the sensor arrangement of claim 20. Although Vogt discloses transmitting data (“information on the technical condition can be transmitted to the user” claim 7; “Through an automatic pressure loss detection from the collected data information about the technical condition can be transmitted to the user” para [0045]), Vogt does not explicitly teach wireless transmission.  Song teaches wherein the transmission unit is configured for wireless transmission in accordance with a BLUETOOTH® and/or WLAN protocol (para [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wirelessly transmit data, as taught by Song, to provide sensor data remotely without the need for wires.

Claims 16, 19, 25 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Vogt.
As to claim 19, Song discloses a system for determining a value representing a sleep quality, said system comprising: 
a first sensor (113) coupled to a piece of sleep or rest furniture (para [0035]) and configured to determine physiological data of a person using the piece of sleep or rest furniture in response to a detection of a vibration, movement and/or sound (“a weight sensor unit including a plurality of pressure sensors, which detect pressures in response to a presence and a movement of a user” Abstract);
an evaluation device (114) operably connected to the first sensor (para [0035]);
a second sensor (120) provided on the piece of sleep or rest furniture or in an ambient environment of the piece of sleep or rest furniture (“the environment sensor units 120 attached to the bed” para [0036]), said second sensor configured to detect an ambient parameter (para [0036]);
an evaluation circuit (130) configured to determine ambient data from a signal of the second sensor (para [0040]);
a housing accommodating second sensor (“accommodating” is a broad term and does not necessarily mean “in” or “inside”; Fig. 2 illustrates 120 as accommodated by a housing that is separate from the headboard; The partially contained sensors in Fig. 4 are considered accommodated by the housing; para [0036]);
a transmission unit configured to output the ambient data (“The environment sensor units 120 transmit, in real-time, environment information from the sensors to the controller ….” [0036]).
Although Song discloses/illustrates a housing accommodating a sensor communication part (para [0036]; Fig. 4), Song does not explicitly teach the housing accommodating the evaluation circuit and a transmission unit accommodated in the housing.   Vogt teaches the housing accommodating the evaluation circuit (9) and a transmission unit (transmission components (para [0043] c) ) leading to connection 5, 6 are inside the housing; alternatively, processor programmed to evaluate and transmit, thereby performing the functions of an evaluation circuit and a transmission unit) accommodated in the housing (see -- - -- = Control Housing at bottom of p. 6 and Figs.).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a housing accommodating the evaluation circuit and the transmission unit accommodated in the housing to protect the components from environmental conditions or tampering.  Moreover, making parts integral as a single unit (housing) would not change the function of the device and therefore would have been obvious to one of ordinary skill in the art. MPEP 2144.04 V. B.  Furthermore, rearrangement of the parts in Song would not change the function of the device and therefore rearrangement of parts would have been obvious to one of ordinary skill in the art.  MPEP 2144.04 VI. C.  Such an integral arrangement of parts would have been advantageous to provide a single protective structure to protect the electrical components and provide a compact, simple electronics package for the user. “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  MPEP 2144 II. citing In re Sernaker, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  

As to claim 16, Song and Vogt make obvious the system of claim 19. Song further teaches wherein the second sensor is a temperature sensor, a humidity sensor, an airborne sound sensor or a brightness sensor (“The sensors include, for example, a temperature sensor, a moisture sensor, a luminance sensor, a noise sensor and a Piezoelectric InfraRed (PIR) sensor, and detect an environment surrounding the bed.” Para [0036]).

As to claim 28, Song teaches a piece of sleep or rest furniture, comprising a system for determining a value representing a sleep quality, said system comprising a first sensor (113) coupled to the piece of sleep or rest furniture (para [0035]) and configured to determine physiological data of a person using the piece of sleep or rest furniture in response to a detection of a vibration, movement and/or sound (“a weight sensor unit including a plurality of pressure sensors, which detect pressures in response to a presence and a movement of a user” Abstract), an evaluation device (114) operably connected to the first sensor (para [0035]), and a second sensor (120) provided on the piece of sleep or rest furniture or in an ambient environment of the piece of sleep or rest furniture (“the environment sensor units 120 attached to the bed” para [0036]), said second sensor configured to detect an ambient parameter (para [0036]); an evaluation circuit (130) configured to determine ambient data from a signal of the second sensor (para [0040]); a housing accommodating second sensor (“accommodating” is a broad term and does not necessarily mean “in” or “inside”; Fig. 2 illustrates 120 as accommodated by a housing that is separate from the headboard; The partially contained sensors in Fig. 4 are considered accommodated by the housing; para [0036]); a transmission unit configured to output the ambient data (“The environment sensor units 120 transmit, in real-time, environment information from the sensors to the controller ….” [0036]).
Although Song discloses/illustrates a housing accommodating a sensor communication part (para [0036]; Fig. 4), Song does not explicitly teach the housing accommodating the evaluation circuit and a transmission unit accommodated in the housing.   Vogt teaches the housing accommodating the evaluation circuit (9) and a transmission unit (transmission components (para [0043] c) ) leading to connection 5, 6 are inside the housing; alternatively, processor programmed to evaluate and transmit, thereby performing the functions of an evaluation circuit and a transmission unit) accommodated in the housing (see -- - -- = Control Housing at bottom of p. 6 and Figs.).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a housing accommodating the evaluation circuit and the transmission unit accommodated in the housing to protect the components from environmental conditions or tampering.  Moreover, making parts integral as a single unit (housing) would not change the function of the device and therefore would have been obvious to one of ordinary skill in the art. MPEP 2144.04 V. B.  Furthermore, rearrangement of the parts in Song would not change the function of the device and therefore rearrangement of parts would have been obvious to one of ordinary skill in the art.  MPEP 2144.04 VI. C.  Such an integral arrangement of parts would have been advantageous to provide a single protective structure to protect the electrical components and provide a compact, simple electronics package for the user. “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  MPEP 2144 II. citing In re Sernaker, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  

As to claim 25, Song and Vogt make obvious the piece of sleep or rest furniture of claim 28. Song further teaches wherein the second sensor is a temperature sensor, a humidity sensor, an airborne sound sensor or a brightness sensor (“The sensors include, for example, a temperature sensor, a moisture sensor, a luminance sensor, a noise sensor and a Piezoelectric InfraRed (PIR) sensor, and detect an environment surrounding the bed.” Para [0036]).

As to claim 29, Song and Vogt make obvious the piece of sleep or rest furniture of claim 28. Song further teaches a sensor arrangement (120, Fig. 4) for detecting the ambient parameter, said second sensor being part of the sensor arrangement, and the transmission unit outputting the ambient parameter in the form of digital ambient data (“…the environment sensor units 120 attached to the bed include a plurality of sensors and a sensor communication part.” and “…the environment information transmitted from the environment sensor units 120 … to the controller 130” para [0036]).

As to claim 30, Song and Vogt make obvious the piece of sleep or rest furniture of claim 29. Song further teaches wherein the transmission unit is configured for wireless transmission of the digital ambient data (para [0038]).

As to claim 31, Song and Vogt make obvious the piece of sleep or rest furniture of claim 28. Song further teaches wherein the transmission unit is configured for wireless transmission in accordance with a BLUETOOTH and/or WLAN protocol (para [0038]).

As to claim 32, Song and Vogt make obvious the piece of sleep or rest furniture of claim 28. Song further teaches constructed in the form of a bed (para [0033]).

Claims 18, 27, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Vogt, as applied to claims 19 and 28, and further in view of US 2015/0130595 A1 to Hille (previously cited).
As to claim 18, Song and Vogt do not teach an evaluation and display unit coupled to the evaluation device and the evaluation circuit and adapted to evaluate the physiological data and the ambient data to thereby determine the value representing the sleep quality.  Hille discloses an evaluation and display unit (a mobile phone 4) coupled to the evaluation device and the evaluation circuit and adapted to evaluate the physiological data and the ambient data to thereby determine the value representing the sleep quality (para [0056], [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the mobile phone of Hille to evaluate the data of Song to provide a portable, compact processing device for the user.

As to claim 27, Song and Vogt do not teach wherein the system includes an evaluation and display unit coupled to the evaluation device and the evaluation circuit and adapted to evaluate the physiological data and the ambient data to thereby determine the value representing the sleep quality. Hille discloses the system includes an evaluation and display unit (a mobile phone 4) coupled to the evaluation device and the evaluation circuit and adapted to evaluate the physiological data and the ambient data to thereby determine the value representing the sleep quality (para [0056], [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the mobile phone of Hille to evaluate the data of Song to provide a portable, compact processing device for the user.

As to claim 33, Song and Vogt do not teach an electromotive furniture drive including a control unit and an adjusting drive. Hille teaches an electromotive furniture drive including a control unit and an adjusting drive (Abstract, [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an electromotive furniture drive, as taught by Hille, with the system of Song to correct sleep disorders such as snoring or apnea.

As to claim 34, Song, Vogt and Hille make obvious the piece of sleep or rest furniture of claim 33. Song further teaches a sensor arrangement (120, Fig. 4) for detecting the ambient parameter, said second sensor being part of the sensor arrangement, and the transmission unit outputting the ambient parameter in the form of digital ambient data (“…the environment sensor units 120 attached to the bed include a plurality of sensors and a sensor communication part.” and “…the environment information transmitted from the environment sensor units 120 … to the controller 130” para [0036]). 
Song, Vogt and Hille do not explicitly teach wherein at least one of the evaluation device and the sensor arrangement is integrated into the control unit of the electromotive furniture drive. However, making parts integral as a single unit (housing) would not change the function of the device and therefore would have been obvious to one of ordinary skill in the art. MPEP 2144.04 V. B.  Furthermore, rearrangement of the parts in Song would not change the function of the device and therefore rearrangement of parts would have been obvious to one of ordinary skill in the art.  MPEP 2144.04 VI. C.  Such an integral arrangement of parts would have been advantageous to provide a single protective structure to protect the electrical components and provide a compact, simple electronics package for the user. “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  MPEP 2144 II. citing In re Sernaker, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
Response to Arguments
Applicant's arguments with respect to the claim interpretation under 35 USC 112(f) have been fully considered but they are not persuasive.  Applicant has not presented a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function.
Applicant's arguments with respect to the claim rejection under 35 USC 112(b) have been fully considered but they are not persuasive.  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
Applicant’s arguments, filed April 11, 2022, with respect to the rejections under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vogt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791